DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered and are not persuasive as the prior art teaches including wherein the first metal germanosilicide layer has a uniform thickness as detailed in the obviousness rejections below.  Applicant has support for the having a “uniform thickness” in the specification in for example page 2 paragraph [0008].  Although Applicant’s specification does not provide a precise definition for determining whether a given layer is or isn’t uniform, the language is reasonably definite to one having ordinary skill in the art.  It has been held in e.g. Orthokinetics, Inc. v. Safety Travel Chairs, Inc., 806 F.2d 1565, 1 USPQ2d 1081 (Fed. Cir. 1986) that a claim directed to a wheel chair included the phrase "so dimensioned as to be insertable through the space between the doorframe of an automobile and one of the seats thereof." 806 F.2d at 1568, 1 USPQ2d at 1082. The court found the phrase to be as accurate as the subject matter permits, since automobiles are of various sizes. Id. at 1576, 1 USPQ2d at 1088. "As long as those of ordinary skill in the art realized the dimensions could be easily obtained, § 112, 2d para. requires nothing more."  The present language of a “uniform thickness” is reasonably definite as one having ordinary skill in the art would recognize that layers formed through for example blanket or conformal deposition techniques are generally uniform insofar as the subject matter permits.
Applicant argues on page 9 that previously relied upon “Control of Ni/SiC reactions by germanium, studied on the atomic scale” in Scripta Materialia 60 (2009) 858-861 to A. Hähnel et al., “Hähnel”, does not disclose a metal germanosilicide layer which is incorrect as Hähnel teaches the metal germanosilicide interface layer between the surface of the SiC and the germanide particle.  Applicant correctly states that a particle, or a minute portion of matter, is not a layer which the Examiner agrees, and the Examiner additionally adds that a germanide particle is not germanosilicide.  Rather, Hähnel teaches a germanosilicide interfacial layer between the SiC substrate and the germanide particle.  Applicant notes on page 10 that even if Hähnel’s particles form a layer, such a layer would only have metal germanosilicide present near the substrate interface and not away from the substrate interface and the Examiner agrees.  However, the term “layer” is not defined in Applicant’s specification and is therefore interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) as including interfacial layers (i.e. very thin layers) as well as encompassing both continuous or discontinuous layers, as would have been understood by one having ordinary skill in the art, e.g. a layer of paint on a wall is discontinuous at an electrical outlet.  Applicant argues that combining Yamada in and Hähnel would result in germanide particles on the substrate which would not cover the substrate which the Examiner disagrees as forming a layer of particles over a substrate would be reasonably interpreted to “cover” the substrate under the doctrine of broadest reasonable interpretation of the term “cover” as would have been understood by one having ordinary skill in the art, e.g. being covered in sand.
	Although not currently claimed, additionally reciting in the claims that the metal germanosilicide layer of a uniform thickness is “continuous” would overcome the obviousness rejection over Hähnel.
	However, in the interests of compact prosecution, since prior art e.g. U.S. Patent Application Publication Number 2002/0115262 A1 to Cabral, JR. et al., “Cabral”, teaches forming a continuous metal germanosilicide of uniform thickness (i.e. formed by uniform deposition techniques), an additional obviousness rejection is made below. 


Claim Objections
Claim11 objected to because of the following informalities: 
Claim 11’s status identifier is “(original)” and should be “(Currently Amended)” as per 37 C.F.R. 1.121 (c).
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6,8-12,14-16,21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0293423 A1 to Yamada et al., “Yamada”, in view of U.S. Patent Application Publication Number 2002/0115262 A1 to Cabral, JR. et al., “Cabral”.
Regarding claim 1, Yamada discloses a semiconductor device (e.g. FIG. 1) comprising:
a substrate (11, ¶ [0040]) having a first surface (upward) and a second surface (downward), the substrate comprising a wide bandgap semiconductor material (silicon carbide);
an epitaxial layer (5, ¶ [0041]) on the first surface of the substrate; and
a first metal silicide ohmic layer (20, ¶ [0048]) on the second surface of the substrate,
wherein the first metal silicide ohmic layer (20) forms an ohmic contact to the substrate and has a uniform thickness (uniform as pictured).
Yamada fails to clearly teach wherein the first metal silicide ohmic layer (20) is specifically a metal germanosilicide.  However, Yamada teaches wherein the first metal silicide ohmic layer (20) may be a nickel (Ni) silicide (Si) (¶ [0048]).
Cabral teaches a metal germanosilicide (Ni-Si-Ge, Abstract, FIG. 1B layer 16, ¶ [0037]) which has a uniform thickness (as pictured, deposited using blanket or uniform deposition processes ¶ [0036]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamada with the nickel silicide ohmic layer (20) to be specifically a metal germanosilicide as taught by Cabral in order to substantially reduce Si consumption (Cabral ¶ [0006]) and/or desirably not necessarily increase the thermal budget of the process (Cabral ¶ [0010], i.e. avoiding the cost, time, or damage from thermal annealing steps) and/or form a low resistivity contact (Cabral ¶ [0009]).

Regarding claim 2, Yamada in view of Cabral yields the semiconductor device of claim 1, and Yamada further discloses:
a second metal silicide layer (16, ¶ [0016]) above the epitaxial layer (5); and
wherein the second metal silicide layer (16) forms an ohmic contact to the epitaxial layer (¶ [0046]).
Yamada fails to clearly teach wherein the second metal silicide layer is also a metal germanosilicide.
Cabral teaches a metal germanosilicide (Ni-Si-Ge, Abstract, FIG. 1B layer 16, ¶ [0037]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamada with the second metal silicide ohmic layer (16) to be specifically a metal germanosilicide as taught by Cabral in order to substantially reduce Si consumption (Cabral ¶ [0006]) and/or desirably not necessarily increase the thermal budget of the process (Cabral ¶ [0010], i.e. avoiding the cost, time, or damage from thermal annealing steps) and/or form a low resistivity contact (Cabral ¶ [0009]).

Regarding claim 3, Yamada in view of Cabral yields the semiconductor device of claim 1, and Yamada further discloses wherein the substrate (11) comprises silicon carbide (¶ [0040]).

Regarding claim 4, Yamada in view of Cabral yields the semiconductor device of claim 2, and Yamada further teaches wherein the epitaxial layers (5) comprises silicon oxides (gate oxide 15 is formed by oxidizing the underlying epitaxial layer 5).
Examiner’s Note: Applicant’s disclosure states wherein the epitaxial layer 242 may be gallium nitride, aluminum gallium nitride, indium gallium nitride, silicon oxides, gallium oxides, aluminum oxides, or indium oxides on page 10 paragraph [0038].  One having ordinary skill in the art would recognize that oxides such as silicon oxide cannot be formed by epitaxy.  Additionally, it is unclear whether the method of Applicant’s disclosure of reacting the low melting point material (e.g. germanium) with the metal and the substrate can produce a metal germanosilicide with the epitaxial layer if the epitaxial layer itself does not contain silicon capable of forming a silicide.  One having ordinary skill in the art would recognize that the term “epitaxial layer” must include an epitaxy or single crystal material but may also include non-epitaxial layers, e.g. amorphous interface layers or surface passivation layers and the like, and the term “comprising” has been well-established to be open-ended and include additional elements (MPEP 2111.03).  Critically, it has been held that claim language should be interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) consistent with Applicant’s specification.  Therefore, since similar elements such as the native silicon oxide formed on an epitaxial silicon substrate may be reasonably referred to as being included in an epitaxial silicon substrate, therefore the gate insulating layer (15) formed by oxidizing the silicon carbide epitaxial layer of Yamada may reasonably be interpreted as part of the epitaxial layers.  Applicant’s disclosure also includes a silicon oxide layer, e.g. the gate insulating layer 232, identified within the active layer 102, and therefore the Examiner’s interpretation is consistent with Applicant’s disclosure.

Regarding claim 5, Yamada in view of Cabral yields the semiconductor device of claim 1, and Cabral further teaches wherein the metal germanosilicide layer comprises metal (Ni), silicon (Si) and germanium (Ge) (Ni-Si-Ge, Abstract), wherein the ratio of silicon to germanium ranges from (30:20 to 25:2 ¶ [0038],[0041]) falls within Applicant’s claimed range, and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.

Regarding claim 6, Yamada in view of Cabral yields the semiconductor device of claim 5, and Yamada further teaches wherein the metal comprises nickel (Yamada ¶ [0048]) and Cabral further teaches wherein the metal comprises nickel (Abstract).

Regarding claim 8, Yamada in view of Cabral yields the semiconductor device of claim 1, and Yamada further discloses wherein the semiconductor device is a vertical device (i.e. drain electrode 20 on the second surface and the gate 27 and source 16 on the first surface of the substrate).

Regarding claim 9, Yamada in view of Cabral yields the semiconductor device of claim 1, and Yamada further discloses a contact metal layer (23, ¶ [0048]) above the first metal (germanosilicide when applying the teachings of Cabral) layer (20).

Regarding claim 10, Yamada in view of Cabral yields the semiconductor device of claim 9, and Yamada further discloses wherein the contact metal layer (23) comprises titanium (Ti) (¶ [0048]).

Regarding claim 11, Yamada discloses a semiconductor device comprising:
a substrate (11, ¶ [0040]) having a first surface (upward) and a second surface (downward), the substrate (11) comprising a wide bandgap semiconductor material (silicon carbide);
an epitaxial layer (5, ¶ [0041]) on the first surface of the substrate;
a first metal ohmic layer (drain 20, ¶ [0039]) on the second surface of the substrate, wherein the first metal ohmic layer forms an ohmic contact to the substrate and has a uniform thickness (as pictured); and
a second metal ohmic layer (16, ¶ [0046]) above the epitaxial layer, wherein the second metal ohmic layer forms an ohmic contact to the epitaxial layer.
Yamada fails to clearly teach wherein the first metal ohmic layer (20) is specifically a metal germanosilicide and wherein the second metal ohmic layer (16) is also specifically a metal germanosilicide.
Cabral teaches a metal germanosilicide (Ni-Si-Ge, Abstract, FIG. 1B layer 16, ¶ [0037]) which has a uniform thickness (as pictured, deposited using blanket or uniform deposition processes ¶ [0036]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamada with the metal ohmic layers (20 and 16) to be specifically a metal germanosilicide as taught by Cabral in order to substantially reduce Si consumption (Cabral ¶ [0006]) and/or desirably not necessarily increase the thermal budget of the process (Cabral ¶ [0010], i.e. avoiding the cost, time, or damage from thermal annealing steps) and/or form a low resistivity contact (Cabral ¶ [0009]).

Regarding claim 12, Yamada in view of Cabral yields the semiconductor device of claim 11, and Yamada further discloses wherein the substrate (11) comprises silicon carbide (¶ [0040]).

Regarding claim 14, Yamada in view of Cabral yields the semiconductor device of claim 11, and Yamada in view of Cabral further yields wherein the first metal ohmic layer (20, germanosilicide when applying the teachings of Cabral) and the second metal ohmic layer (16, germanosilicide when applying the teachings of Cabral) comprise metal, silicon and germanium, and Cabral teaches wherein the ratio of silicon to germanium ranges from (30:20 to 25:2 ¶ [0038],[0041]) which falls within Applicant’s claimed range, and it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), MPEP 2144.05.

Regarding claim 15, Yamada in view of Cabral yields the semiconductor device of claim 14, and Yamada further teaches wherein the metal comprises nickel (Yamada ¶ [0048]) and Cabral further teaches wherein the metal comprises nickel (Abstract).

Regarding claim 16, Yamada discloses a method of fabricating a semiconductor device comprising:
forming a metal silicide ohmic layer (drain 20, ¶ [0039]) on a substrate, wherein the substrate comprising/comprises a wide bandgap semiconductor material (SiC), and the substrate having a first surface (upward) and a second surface (downward), an epitaxial layer (5, ¶ [0041]) is on the first surface of the substrate and the metal silicide ohmic layer (20) is formed on the second surface of the substrate, and the metal silicide ohmic layer has (20) has a uniform thickness (as pictured).
	Yamada fails to clearly teach wherein the metal silicide ohmic layer is specifically a metal germanosilicide.
Cabral teaches a metal germanosilicide (Ni-Si-Ge, Abstract, FIG. 1B layer 16, ¶ [0037]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Yamada with the first and second metal silicide ohmic layers to be specifically a metal germanosilicide as generally taught by Cabral in order to substantially reduce Si consumption (Cabral ¶ [0006]) and/or desirably not necessarily increase the thermal budget of the process (Cabral ¶ [0010], i.e. avoiding the cost, time, or damage from thermal annealing steps) and/or form a low resistivity contact (Cabral ¶ [0009]) for each of the metal silicide ohmic layers.

Regarding claim 21, Yamada in view of Cabral yields the semiconductor device of claim 1, and Yamada in view of Cabral further yields wherein the first metal germanosilicide layer (Yamada drain layer 20) covers the second surface of the substrate.

Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0293423 A1 to Yamada et al., “Yamada”, in view of U.S. Patent Application Publication Number 2002/0115262 A1 to Cabral, JR. et al., “Cabral”, as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication Number 2013/0062624 A1 to Tsuchiya et al., “Tsuchiya”.
Regarding claim 7, although Yamada in view of Cabral yields the semiconductor device of claim 1, Yamada and Cabral fail to clearly teach wherein the first metal germanosilicide layer contains carbon.
Tsuchiya teaches wherein a metal silicide contains carbon (FIG. 9, i.e. contains a high carbon concentration lower layer and low carbon concentration upper layer, ¶ [0050]-[0054]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamada in view of Cabral with carbon in the germanosilicide as taught by Tsuchiya in order to form a bamboo crystal structure so that the electric resistance component caused by the crystal boundary may be reduced and achieve a small specific resistance (Tsuchiya ¶ [0112]) and/or stabilize the carbon and achieve suppressing diffusion (Tsuchiya ¶ [0113]).

Regarding claim 13, although Yamada in view of Cabral yields the semiconductor device of claim 11, Yamada and Cabral fail to clearly teach wherein the first metal germanosilicide layer and the second metal germanosilicide layer are at least partially crystalline.
Tsuchiya teaches wherein a crystal structure of a silicide is desirably in pillar or bamboo form (¶ [0112]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamada in view of Cabral with a crystal structure in the germanosilicide as taught by Tsuchiya in order to form a bamboo crystal structure so that the electric resistance component caused by the crystal boundary may be reduced and achieve a small specific resistance (Tsuchiya ¶ [0112]) and/or stabilize the carbon (from SiC substrate) and achieve suppressing diffusion (Tsuchiya ¶ [0113]).

Claims 1-4,7-13,16,17,21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2016/0293423 A1 to Yamada et al., “Yamada”, in view of “Control of Ni/SiC reactions by germanium, studied on the atomic scale” in Scripta Materialia 60 (2009) 858-861 to A. Hähnel et al., “Hähnel”.
Regarding claim 1, Yamada discloses a semiconductor device (e.g. FIG. 1) comprising:
a substrate (11, ¶ [0040]) having a first surface (upward) and a second surface (downward), the substrate comprising a wide bandgap semiconductor material (silicon carbide);
an epitaxial layer (5, ¶ [0041]) on the first surface of the substrate and a first metal silicide ohmic layer (drain 20, ¶ [0039]) above the second surface of the substrate; and
wherein the first metal silicide ohmic layer (20) forms an ohmic contact to the substrate (¶ [0048]), and has a uniform thickness (as pictured).
Yamada fails to clearly teach wherein the first metal silicide ohmic layer is specifically a metal germanosilicide.  However, Yamada teaches wherein the first metal silicide ohmic layer (20) may be a nickel (Ni) silicide (Si), ¶ [0048])
Hähnel teaches wherein a SiC metal ohmic contact layer is specifically a metal (Ni) germanosilicide (NiGeSi, page 860 right column, e.g. equation (2)) having a uniform thickness (as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamada with a metal germanosilicide as taught by Hähnel in order to achieve a high quality ohmic contact with reduced roughening (Hähnel page 858 right column).

Regarding claim 2, Yamada in view of Hähnel yields the semiconductor device of claim 1, and Yamada further comprising:
a second metal silicide layer (16, ¶ [0046]) above the epitaxial layer (5); and
wherein the second metal silicide layer (16) forms an ohmic contact to the epitaxial layer (¶ [0046]).
Yamada fails to clearly teach wherein the second metal silicide layer is also a metal germanosilicide.
Hähnel teaches wherein a SiC metal ohmic contact layer is specifically a metal (Ni) germanosilicide (NiGeSi, page 860 right column, e.g. equation (2)).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamada with a metal germanosilicide as the ohmic contact materials as taught by Hähnel in order to achieve a high quality ohmic contact with reduced roughening (Hähnel page 858 right column).

Regarding claim 3, Yamada in view of Hähnel yields the semiconductor device of claim 1, and Yamada further discloses wherein the substrate (11) comprises silicon carbide (¶ [0040]).

Regarding claim 4, Yamada in view of Hähnel yields the semiconductor device of claim 2, and Yamada further teaches wherein the epitaxial layers (5) comprises silicon oxides (gate oxide 15 is formed by oxidizing the underlying epitaxial layer 5).
Examiner’s Note: Applicant’s disclosure states wherein the epitaxial layer 242 may be gallium nitride, aluminum gallium nitride, indium gallium nitride, silicon oxides, gallium oxides, aluminum oxides, or indium oxides on page 10 paragraph [0038].  One having ordinary skill in the art would recognize that oxides such as silicon oxide cannot be formed by epitaxy.  Additionally, it is unclear whether the method of Applicant’s disclosure of reacting the low melting point material (e.g. germanium) with the metal and the substrate can produce a metal germanosilicide with the epitaxial layer if the epitaxial layer itself does not contain silicon capable of forming a silicide.  One having ordinary skill in the art would recognize that the term “epitaxial layer” must include an epitaxy or single crystal material but may also include non-epitaxial layers, e.g. amorphous interface layers or surface passivation layers and the like, and the term “comprising” has been well-established to be open-ended and include additional elements (MPEP 2111.03).  Critically, it has been held that claim language should be interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) consistent with Applicant’s specification.  Therefore, since similar elements such as the native silicon oxide formed on an epitaxial silicon substrate may be reasonably referred to as being included in an epitaxial silicon substrate, therefore the gate insulating layer (15) formed by oxidizing the silicon carbide epitaxial layer of Yamada may reasonably be interpreted as part of the epitaxial layers.  Applicant’s disclosure also includes a silicon oxide layer, e.g. the gate insulating layer 232, identified within the active layer 102, and therefore the Examiner’s interpretation is consistent with Applicant’s disclosure.

Regarding claim 7, Yamada in view of Hähnel yields the semiconductor device of claim 1, and Hähnel further teaches wherein the metal germanosilicide layer contains carbon (page 860 right column, equation (3)).

Regarding claim 8, Yamada in view of Hähnel yields the semiconductor device of claim 1, and Yamada further discloses wherein the semiconductor device is a vertical device (i.e. drain electrode 20 on the second surface and the gate 27 and source 16 on the first surface of the substrate).

Regarding claim 9, Yamada in view of Hähnel yields the semiconductor device of claim 1, and Yamada further discloses a contact metal layer (23, ¶ [0048]) above the metal (germanosilicide when applying the teachings of Hähnel) layer (20).

Regarding claim 10, Yamada in view of Hähnel yields the semiconductor device of claim 9, and Yamada further discloses wherein the contact metal layer (23) comprises titanium (Ti) (¶ [0048]).

	Regarding claim 11, Yamada discloses a semiconductor device comprising:
	a substrate (11, ¶ [0040]) having a first surface (upward) and a second surface (downward), the substrate (11) comprising a wide bandgap semiconductor material (silicon carbide);
an epitaxial layer (5, ¶ [0041]) on the first surface of the substrate;
a first metal ohmic layer (drain 20, ¶ [0039]) on the second surface of the substrate; 
wherein the first metal ohmic layer (20) forms an ohmic contact to the substrate (¶ [0048]) and has a uniform thickness (as pictured); and
a second metal ohmic layer (16, ¶ [0046]) above the epitaxial layer, wherein the second metal ohmic layer (16) forms an ohmic contact (¶ [0046]) to the epitaxial layer.
	Yamada fails to clearly teach wherein the first metal ohmic layer (20) is specifically a metal germanosilicide and wherein the second metal ohmic layer is also specifically a metal germanosilicide.
Hähnel teaches wherein a SiC metal ohmic contact layer is specifically a metal (Ni) germanosilicide (NiGeSi, page 860 right column, e.g. equation (2)) having a uniform thickness (as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamada with a metal germanosilicide as the ohmic contacts as taught by Hähnel in order to achieve a high quality ohmic contact with reduced roughening (Hähnel page 858 right column).

Regarding claim 12, Yamada in view of Hähnel yields the semiconductor device of claim 11, and Yamada further discloses wherein the substrate (11) comprises silicon carbide (¶ [0040]).

Regarding claim 13, Yamada in view of Hähnel yields the semiconductor device of claim 11, and Yamada in view of Hähnel further yields wherein the first metal germanosilicide layer and the second metal germanosilicide layer are at least partially crystalline (Hähnel e.g. hexagonal or monoclinic phases, page 860 right column).

Regarding claim 16, Yamada discloses a method of fabricating a semiconductor device comprising:
forming a metal silicide ohmic layer (drain 20, ¶ [0039]) on a substrate, wherein the substrate comprising/comprises a wide bandgap semiconductor material (SiC), and the substrate having a first surface (upward) and a second surface (downward), an epitaxial layer (5, ¶ [0041]) is on the first surface of the substrate and the metal silicide ohmic layer (20) is formed on the second surface of the substrate, and the metal silicide ohmic layer has (20) has a uniform thickness (as pictured).
	Yamada fails to clearly teach wherein the metal silicide ohmic layer is specifically a metal germanosilicide.
Hähnel teaches wherein a SiC metal ohmic contact layer is specifically a metal (Ni) germanosilicide (NiGeSi, page 860 right column, e.g. equation (2)) having a uniform thickness (as pictured).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamada with a metal germanosilicide as taught by Hähnel in order to achieve a high quality ohmic contact with reduced roughening (Hähnel page 858 right column).

Regarding claim 17, Yamada in view of Hähnel yields the method of claim 16, and Hähnel further teaches wherein the formation of the metal germanosilicide layer further comprises:
forming a layer of low melting point material (~11 nm Ge, page 858 right column) on the second surface of the substrate (when applying to Yamada); wherein the low melting point material comprises germanium,
forming a layer of metal (5 nm Ni, page 858 right column) on the layer of low melting point material; and
heating (1245K for 30 min, page 858 right column) to form the metal germanosilicide layer (Hähnel Figure 3, equation (2)) on the second surface of the substrate (when applying to Yamada).

Regarding claim 21, Yamada in view of Hähnel yields the semiconductor device of claim 1, and Yamada in view of Hähnel further yields wherein the first metal germanosilicide layer (Yamada drain layer 20) covers the second surface of the substrate.

Claims 5,6,14,15 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hähnel as applied to claims 1 and 11 above, and further in view of U.S. Patent Application Publication Number 2002/0115262 A1 to Cabral, JR. et al., “Cabral”.
Regarding claim 5, Yamada in view of Hähnel yields the semiconductor device of claim 1, and Hähnel further teaches wherein the metal germanosilicide layer comprises metal (Ni), silicon (Si) and germanium (Ge) (page 860 right column, e.g. equation (2)).
Although Hähnel teaches (e.g. Figure 3 at a depth of 10 nm) a ratio of silicon to germanium is approximately 50:15 which falls within Applicant’s claimed range, Hähnel fails to clearly state wherein the metal germanosilicide layer has a range in a ratio of silicon to germanium between 95:5 to 60:40.
Cabral teaches a metal germanosilicide (Ni-Si-Ge, Abstract) wherein the ratio of silicon to germanium ranges from (30:20 to 25:2 ¶ [0038],[0041]) which falls within Applicant’s claimed range.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamada in view of Hähnel with the ratio of silicon to germanium within the claimed range as suggested by Hähnel and/or as taught by Cabral in the process of tuning the Ni/SiC reaction (Hähnel page 861 left column) and/or reduce the required thermal budget (Cabral ¶ [0004],[0010],[0046]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the ratio of silicon to germanium determines the interface characteristics (e.g. Hahnel page 860 right column) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.
See also previously cited art, e.g.:
U.S. Patent Application Publication Number 2013/0062622 A1 to Tsuchiya et al. ¶ [0064]
U.S. Patent Application Publication Number 2013/0062624 A1 to Tsuchiya et al. ¶ [0074], [0107], [0116]

	
Regarding claim 6, Yamada in view of Hähnel yields the semiconductor device of claim 5, and Hähnel further teaches wherein the metal comprises nickel (Ni, page 860 right column, e.g. equation (2)).

Regarding claim 14, Yamada in view of Hähnel yields the semiconductor device of claim 11, and Hähnel further teaches wherein the metal germanosilicide layer (and therefore the first and second metal germanosilicide when applying to Yamada) comprises metal (Ni), silicon (Si) and germanium (Ge) (page 860 right column, e.g. equation (2)).
Although Hähnel teaches (e.g. Figure 3 at a depth of 10 nm) a ratio of silicon to germanium is approximately 50:15 which falls within Applicant’s claimed range, Hähnel fails to clearly state wherein the metal germanosilicide layer has a range in a ratio of silicon to germanium between 95:5 to 60:40.
Cabral teaches a metal germanosilicide (Ni-Si-Ge, Abstract) wherein the ratio of silicon to germanium ranges from (30:20 to 25:2 ¶ [0038],[0041]) which falls within Applicant’s claimed range.
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Yamada in view of Hähnel with the ratio of silicon to germanium within the claimed range as suggested by Hähnel and/or as taught by Cabral in the process of tuning the Ni/SiC reaction (Hähnel page 861 left column) and/or reduce the required thermal budget (Cabral ¶ [0004],[0010],[0046]) and since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969), wherein in the instant case the ratio of silicon to germanium determines the interface characteristics (e.g. Hahnel page 860 right column) making it a result effective variable, In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), and MPEP 2144.05 Obviousness of Ranges II. OPTIMIZATION OF RANGES A. Optimization Within Prior Art Conditions or Through Routine Experimentation B. Only Result-Effective Variables Can Be Optimized.

Regarding claim 15, Yamada in view of Hähnel yields the semiconductor device of claim 14, Hähnel further teaches wherein the metal comprises nickel (Ni, page 860 right column, e.g. equation (2)).

Claims 18,19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada in view of Hähnel as applied to claim 17 above, and further in view of U.S. Patent Number 7,851,343 B2 to Mayer et al., cited in IDS, “Mayer”.
Regarding claim 18, Yamada in view of Hähnel yields the method of claim 17, and Hähnel further teaches wherein the formation of a layer of low melting point material comprises depositing a layer of low melting point material (~11 nm Ge, page 858 right column); and 
wherein the formation of a layer of metal comprises depositing a layer of metal (5 nm Ni, page 858 right column).
	Hähnel fails to clearly teach wherein the heating is a laser anneal.
	Mayer teaches forming an ohmic SiC metal contact using a laser anneal (Abstract, column 1 line 36-47).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have performed the method of Yamada in view of Hähnel by replacing the high temperature anneal with the laser anneal as taught by Mayer since high temperature annealing may damage epitaxial layers on SiC (Mayer column 1 lines 12-19).

Regarding claim 19, Yamada in view of Hähnel and Mayer yields the method of claim 17, and Mayer further forming an encapsulation material (e.g. FIG. 3 ablation capping 120, column 5 lines 25-60) on the metal layer 115) prior to heating to form the metal germanosilicide layer (when applying the teachings of Mayer to Hähnel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hui Guo, Da-yong Qiao, Yue-hu Wang, Yu-ming Zhang and Yi-men Zhang, "The Intermediate Semiconductor Layer for the Ohmic Contact to Silicon Carbide by Germanium Implantation," Extended Abstracts - 2008 8th International Workshop on Junction Technology (IWJT '08), 2008, pp. 195-197, teaches the benefit of including germanium (Ge) in a nickel (Ni) contact to silicon carbide (SiC).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Eric A. Ward/Primary Examiner, Art Unit 2891